Citation Nr: 0012877	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-08 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the 20 percent disability rating assigned for the 
appellant's service-connected status post operative left 
shoulder dislocation and open Bankhart repair is appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from May 1985 to 
September 1991.  He also served in the Army National Guard.

This appeal arises from a December 1997, Department of 
Veterans Affairs Regional Office (VARO), Albuquerque, New 
Mexico rating decision, which granted the appellant 
entitlement to service connection for status post left 
shoulder dislocation, evaluated as 20 percent disabling. 

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  VA has 
a duty to assist him in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  This includes the duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991). 

The appellant underwent open Bankhart repair on his left 
shoulder in December 1997.  He underwent VA examination of the 
shoulder in March 1998, only three months later, at which time 
he was still undergoing physical therapy.  He testified before 
the undersigned in March 2000 that the screws placed in his 
shoulder were bent and caused pain, swelling, weakness and 
misalignment.  

The Board is of the opinion that the veteran should undergo 
another examination to ascertain the current status of the 
left shoulder disability.  In view of his complaints, 
particularly of pain and weakness, the examiner should 
specifically address the functional loss due to factors such 
as pain and weakness.  DeLuca v. Brown, 8 Vet. App. 206 
(1995). 

Thus, the case is REMANDED for the following development:

1.  The RO should obtain any additional 
records of the veteran's treatment at the 
VAMC, Albuquerque.

2.  The veteran should be scheduled for 
VA orthopedic examination to determine 
the nature and severity of his service-
connected left shoulder disability.  The 
veteran's claims file should be made 
available to the examiner.  Any indicated 
tests or studies should be performed.  
All signs and symptoms of the service-
connected disability, including complete 
range of motion of the left arm should be 
obtained.  In addition, the examiner 
should include observations of pain, pain 
on motion, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, due 
to the shoulder disability. 

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
should be implemented.

4.  VARO should then readjudicate the 
issue of entitlement to a disability 
rating in excess of the currently 
assigned 20 percent for service-connected 
status post operative left shoulder 
dislocation and open Bankhart repair, to 
include "staged ratings" in accordance 
with Fenderson v. West, No. 96-947 (U.S. 
Vet.App. Jan. 20, 1999), and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




